Citation Nr: 9921677	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-08 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the 10 percent evaluation assigned for hallux valgus 
of the right foot is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO) which granted entitlement to service 
connection for hallux valgus of the right foot and assigned 
an initial noncompensable rating.  The RO increased the 
disability rating to 10 percent during the pendency of this 
appeal.

The Board also notes that it considers the May 1999 written 
statement from the veteran's representative as a Notice of 
Disagreement to that part of a March 1999 rating decision 
assigning a noncompensable disability rating to the veteran's 
service-connected hallux valgus of the left foot.  The Board 
refers this matter to the RO for appropriate action.


REMAND

In June 1998 the veteran perfected an appeal of the RO's 
January 1997 rating decision granting entitlement to service 
connection for hallux valgus of the right foot and assigning 
a noncompensable disability rating.  Since June 1998 
additional evidence in the form of a letter dated June 1, 
1999, from Eugene Timpano, D.P.M., has been associated with 
the claims file.  The letter refers to podiatric treatment 
Dr. Timpano has provided for the veteran's hallux valgus of 
the right foot, the issue on appeal here.  The RO has not 
reevaluated the veteran's claim in light of this new evidence 
or addressed the new evidence in a supplemental statement of 
the case because the evidence was submitted directly to the 
Board.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or her representative waives 
consideration.  A veteran is also entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (1997).  Because the RO did not consider 
evidence submitted since June 1998 and because neither the 
veteran nor her representative waived RO consideration of 
this evidence, the claim must be remanded so the RO can cure 
the procedural defect.

In consideration of the foregoing, it is the opinion of the 
Board that further development of the case is necessary to 
provide the veteran due process of law and full consideration 
of this appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should attempt to obtain the 
medical treatment records described in 
Dr. Timpano's letter dated June 9, 1999, 
and any other treatment records from Dr. 
Timpano related to the veteran's claim on 
appeal.

2.  When the requested development is 
complete the RO should review the claim 
on the basis of the additional evidence, 
including all medical records received 
since June 1998.  If the benefit sought 
is not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to provide due process of law 
and to obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The veteran is free 
to submit any additional evidence she wishes to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



